Citation Nr: 1430971	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition, claimed as acromioclavicular degenerative joint disease.

2.  Entitlement to service connection for a right wrist condition, claimed as radial nerve impingement. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1986 to September 2009, including wartime service in Iraq.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of acromioclavicular degenerative joint disease or any other left shoulder condition.

2.  The Veteran does not have a current diagnosis of radial nerve impingement or any other right wrist condition. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a claimed left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a claimed right wrist condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a).  Specifically, correspondence dated in June 2009, prior to the initial adjudication, advised the Veteran of the evidence needed to substantiate his service-connection claims, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, that correspondence described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that correspondence not only comported with the general notice provisions under Pelegrini v. Principi, 18 Vet. App. 112 (2004) but also satisfied the heightened VCAA requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the agency of original jurisdiction (AOJ) has obtained copies of the Veteran's service treatment and personnel records, as well as all post-service records that he has identified in connection with his appeal.  The Veteran has not alleged, and the record has not otherwise revealed, any pertinent records that remain outstanding in this case. 

In addition to obtaining relevant service and post-service documentation, the duty to assist includes providing a medical opinion when necessary to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, that obligation was met through a July 2009 pre-discharge examination, which was administered through the Benefits Delivery at Discharge (BDD) program.  The Veteran has disagreed with the findings of the July 2009 VA examiner, but has not expressly alleged that the examination itself was inadequate to rate his claims.  Nor has the record otherwise suggested that this was the case.  Accordingly, the Board finds that an additional examination would only burden VA resources, without benefiting the Veteran, and therefore should not be undertaken.  

Nor should any other evidentiary development be undertaken in the instant case.  Indeed, while mindful that the Veteran has not testified at a hearing in support of his claims, the Board observes that this is because he has expressly waived his right to such a proceeding.   See December 2010 Substantive Appeal.  Moreover, the record contains no evidence of any due process violation or other noncompliance with VA's duties to notify and assist.  Accordingly, the Board is satisfied that there has been substantial compliance with those statutory requirements such that appellate review may now proceed.  

II.  Merits of the Appeal

The Veteran contends that, while on active duty, he developed acromioclavicular (AC) degenerative joint disease (DJD) of the left shoulder, as well as radial nerve impingement of the right wrist.  As such, he maintains that service connection is warranted for both conditions. 

Service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis generally requires evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the two.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the threshold requirement for service connection - current disability - has not been met with respect to either of the Veteran's claims.  The Board is mindful that he now attests to having been diagnosed in service with AC DJD and nerve impingement of the left shoulder and right wrist, respectively.  See December 2010 Substantive Appeal.  While a layperson, the Veteran is competent to report such a diagnostic history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, his assertions are inconsistent with the medical evidence of record. 

Indeed, while the Veteran's service records show that, in March and May 2008, he sought treatment for bilateral shoulder pain, X-rays taken at that time were negative for any abnormalities.  See March and May 2008 (noting complaints of shoulder pain, primarily right-sided but also present in the left upper extremity, emanating from a September 2008 injury); see also May 2008 Radiology Report.  Conversely, Magnetic Resonance Imaging (MRI) did reveal osteoarthrosis and other degenerative changes in the Veteran's right AC joint; however, no such diagnoses were rendered with respect to his left shoulder.  See May 2008 MRI Report.  Further clinical testing likewise failed to yield any diagnoses involving the left AC joint, although the Veteran was assessed with rotator cuff impingement and tendonitis, bilaterally, based upon his subjective symptoms.  See May 2009 Service Treatment Records.  Notably, both of these conditions were shown to have resolved by his July 2009 examination.  See July 2009 BDD Pre-Discharge Examination.  Moreover, clinical testing at that time revealed no signs of left shoulder edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Id. at 6.  Nor were there any findings of neurological abnormalities affecting the Veteran's left shoulder.  Id. at 9-10.  Thus, despite documenting the Veteran's subjective history of left shoulder symptoms - including pain, stiffness, swelling, redness, fatigability, tenderness, and effusion dating back "15 or more years" - the July 2009 examiner determined that there was no musculoskeletal or neurological pathology sufficient to support a diagnosis.  Id. at 3, 11.

The medical evidence presents a similar pattern with respect to the Veteran's right wrist claim.  Specifically, his service records reveal that, in 1994, he was assessed with right radial nerve palsy, but that his later symptoms failed to comport with such a finding.  Instead, the Veteran's complaints of right fingertip numbness were found to be suggestive, but ultimately not determinative, of a cerebral hemorrhage.  See December 2000 Service Treatment Record.  Subsequent service records reflect ongoing complaints of tingling in his right radial forearm; however, no deficits in that part of his right upper extremity were revealed through neurological testing.  See April 2009 Service Treatment Record (noting results of electromyography and nerve conduction velocity studies).  Moreover, despite noting his complaints of tingling and numbness in his right hand, middle finger, and forearm, the July 2009 BDD pre-discharge examiner determined, after extensive neurological testing, that the Veteran's right wrist pathology was also insufficient to support a diagnosis.  See July 2009 BDD Pre-Discharge Examination at 2, 11.  
 
Conversely, the above examiner did diagnose the Veteran with other head, neck, and upper-extremity disorders, including cervical spine subluxation, disc protrusion, and degenerative joint disease; right shoulder rotator cuff tendonitis and subdeltoid bursitis; right lateral epicondylitis with arthritis; residuals of left third and fifth digit fractures; and residuals of traumatic brain injury.  See generally July 2009 BDD Pre-Discharge Examination Report at 11-12.  The record thereafter shows that the Veteran has been awarded VA compensation benefits for those disorders, which, in combination with his other service-connected disabilities, have garnered him a total schedular rating.  See December 2009 and January 2011 Rating Decisions.  

Notably, the foregoing disorders encompass largely the same musculoskeletal and neurological manifestations that Veteran now ascribes to left shoulder AC DJD and right wrist radial nerve impairment.  Hence, it stands to reason that, while service connection has not been formally established for those claimed conditions, their underlying symptoms are nonetheless contemplated by the disability ratings currently in effect.  Indeed, it is an established principle of VA law that service-connected disabilities are rated based upon all of their manifestations, including those that are also attributable to non-service-connected causes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).  Moreover, it is equally well-settled that separately rating the "same manifestation," or symptom of disability, under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (outlining the rule against pyramiding).  It follows that, by encompassing most, if not all, of the symptoms implicated on appeal, the Veteran's service-connected disabilities, in the aggregate, preclude any further compensation beyond that which has already been granted.  Id.

Notwithstanding the tenets of Mittleider and Esteban, the Board recognizes that multiple "defined diagnoses" may "constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology."  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Moreover, separate awards of service connection may be predicated upon such "defined diagnoses," even if the overall level of disability compensation remains unchanged.  Id.  Here, however, it is clear from the medical evidence of record that the Veteran does not have "defined diagnoses" of the left shoulder and right wrist conditions claimed on appeal.
Indeed, while the Veteran now attests to having been diagnosed with both conditions during service, his account is unsubstantiated and, thus, insufficient to counter the findings of the July 2009 examiner that such diagnoses are unwarranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding an examination report adequate where it describes a disability in sufficient detail to allow for an informed decision); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (using the Federal Rules of Evidence to assess the probative weight of medical opinions).  Tellingly, the Veteran has not submitted any medical evidence to contradict that examiner's well-reasoned findings.  Nor has the record otherwise called those findings into question.  On the contrary, there is nothing to suggest that a qualified clinician has diagnosed the Veteran with either claimed condition at any time during the pendency of this appeal or otherwise contemporaneous with his request for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  

The Board recognizes that the Veteran is himself of the opinion that he meets the diagnostic criteria for both left shoulder AC DJD and right wrist radial nerve impairment.  Certainly, he is competent to attest to left shoulder pain, numbness of the right wrist, and related symptoms, which are capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting a layperson is competent to attest to matters of personal knowledge).  Nevertheless, the Veteran has not demonstrated the specialized expertise to translate those symptoms into clinical diagnoses.  Such expertise is required because, unlike tinnitus or varicose veins, the diagnoses in question exceed the limits of common medical knowledge.  See Jandreau, 492 F.3d at 1377; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Indeed, this is evident from the inherent complexity of those claimed conditions, which, as discussed at length, encompass the same symptoms as the disorders that have been clinically diagnosed and for which service connection has already been established. 
Absent any competent medical evidence that additional diagnoses are warranted, the Board is unable to exercise its own judgment to arrive at such a determination.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hence, even assuming that any of the Veteran's left shoulder and right wrist symptoms lie beyond the scope of his previously assigned ratings, such manifestations do not comport with a "diagnosed or identifiable underlying malady or condition," and, thus, do not "constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   

In arriving at these conclusions, the Board remains sympathetic to the Veteran and does in any way wish to diminish his many years of decorated military service.  Nevertheless, his appeal turns on whether current diagnoses exist for his claimed left shoulder and right wrist conditions, which, as discussed at length, may only be established through competent medical evidence.  No such evidence has been presented and, thus, there can be no valid service-connection claims.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board need not further address the Veteran's assertions as to remaining Hickson criteria, which would only be germane if the initial requirement for service connection had been met.  Absent such a threshold finding, there is no reasonable doubt to resolve in the Veteran's favor with respect to his service-connection claims and, thus, his appeal as to those issues is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013).


ORDER

Service connection for a left shoulder condition is denied.

Service connection for a right wrist condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


